Citation Nr: 0408074	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for residuals of fractured 
first, second and third metatarsals of the left foot, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Togus, Maine.  In July 2003, a 
videoconference hearing before the undersigned acting 
Veterans Law Judge was held.  A transcript of this hearing is 
of record.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issue 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in his possession.

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim. 

During his July 2003 videoconference hearing, the veteran 
testified that he received treatment for his left foot 
disability once a month from the Togus, Maine VA Medical 
Center (VAMC).  While records from the Togus VAMC dated from 
June 2001 to May 2002 are of record, there is no indication 
that the RO requested copies of all the veteran's pertinent 
treatment records from the Togus VAMC.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, the RO should obtain and associate 
with the record all outstanding pertinent medical records 
from the aforementioned VA medical facility.

The Board has further determined that the report of the 
veteran's most recent VA examination is not adequate for 
rating purposes because it does not address all pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45 
(2003).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, after obtaining up-to-date treatment records, the 
RO should schedule the veteran for a new VA examination.  

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions: 

1.  The RO should undertake all 
appropriate development to obtain all 
outstanding records of pertinent medical 
treatment (and in particular, records 
that may have been prepared from May 2002 
to the present from the Togus, Maine 
VAMC).  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran so notified. 

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include ordering the examination below.

3.  The RO should then schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the current degree of 
severity of the veteran's service-
connected left foot disability.   

The claims file must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-rays and range of motion studies in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.  If this is not possible, 
the examiner should so state. 

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  If this is not possible, 
the examiner should so state.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
a de novo review of all pertinent 
evidence and without regard to any prior 
decisions on this claim, in accordance 
with Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In evaluating the veteran's 
service-connected left foot disability, 
the RO should consider whether the case 
should be forwarded to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail. 

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
before the claims file is returned to the 
Board for further appellate 
consideration.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




